Appeal from a judgment of the County Court of Albany County, rendered May 26, 1972, convicting defendant on his plea of guilty of burglary in the second degree. At the time appellant entered his plea" of guilty he was represented by the Public Defender. He now contends that the trial court erroneously accepted his plea without first ascertaining whether it was intelligently and voluntarily made or whether there was a factual basis to support the plea. Appellant’s contention is without foundation. Appellant was represented by counsel and the court fully advised him of the nature of the charge and the effects of his plea of guilty. Appellant’s admission that he understood the charge and that he had committed the acts recited in the indictment establishes the factual basis sufficient to support the plea. He also stated that he understood that a plea of guilty is the same as a conviction after trial. The record indicates that the trial court, through careful and thorough inquiry, properly protected appellant’s rights, and there is no indication that appellant .did not knowingly and voluntarily enter his plea. (See People v. Bressette, 39 A D 2d 794.) Judgment affirmed. Staley, Jr., J. P., Greenblott, Sweeney, Kane and Main, JJ., concur.